PER CURIAM.
Action to recover damages for injuries to plaintiff’s horse, alleged to have been caused by the negligence .of defendant.
It appears from the record that as plaintiff’s hired man was driving the horse on Main street, in Montevideo, over and across defendant’s railroad track, the animal was caught in a telephone wire, which lay upon or near the ground, and was seriously injured. There is no direct evidence tending to show how the wire happened to be, or the length of time it had been, down. The case was submitted to the jury, and a verdict returned for plaintiff. Defendant appealed from an order denying a new trial.
The only question raised in this court is whether the evidence was sufficient to justify the jury in finding negligence on the part of defendant. A careful consideration of the record leads to the conclusion that the verdict should be sustained. While there is no direct evidence that defendant was guilty of negligence, a majority of the court are of opinion that the jury was justified in inferring negligence from the facts and circumstances shown on the trial.
Order affirmed.